772 N.W.2d 53 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Carl MURAWA, Defendant-Appellant.
Docket No. 138842. COA No. 290402.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the application for leave to appeal the March 4, 2009 and March 19, 2009 orders of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE that part of the March 4, 2009 Court of Appeals order imposing sanctions against defense counsel. In this case, the defendant was not advised at sentencing of his right to appointed appellate counsel, and he was later provided appointed counsel pursuant to Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Defense counsel complied with the deadlines that this Court had previously established for counsel appointed under similar circumstances, see e.g., People v. Corn, 477 Mich. 903, 722 N.W.2d 869 (2006). Specifically, counsel filed a post-judgment motion within 6 months, consistent with MCR 6.429(B)(3). Four months after that motion was denied and within a year of his appointment, defense counsel then filed an *54 application for leave to appeal in the Court of Appeals, consistent with his obligations under MCR 7.205. Under these circumstances, we conclude that defense counsel should not be sanctioned, and we DIRECT the Court of Appeals to issue a refund to counsel. The cases cited in the Court of Appeals March 4, 2009 order are inapposite because there was no Halbert issue presented in those cases. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should, be reviewed by this Court.